Conexant Systems Inc.

Board of Directors Annual Remuneration
As of 2/22/06

Cash Compensation

Effective February 22, 2006, the cash compensation of the non-employee Directors
was set as follows

          Type   Amount
 
       
Annual
  (in dollars)

 
       
Board membership
    30,000  
 
       
Committee membership
    7,500  
 
       
Committee Chair – Audit Committee
    20,000  
 
       
Committee Chair – all other committees
    15,000  
 
       
Meeting Attendance
       
 
       
Board meeting
    1,500  
 
       
Committee meeting
    1,000  
 
       

The retainers and fees are payable as follows:



  (i)   Base and Committee chairmanship and membership annual retainers – in
cash quarterly in advance; unless a director elects to take payment in Shares
under the provisions of Section 7 of the Directors Plan, in which case the
director may elect, not later than December 31 of the year preceding the year as
to which the election is applicable; a director electing to take payment in
Shares will be issued his shares on the same date as the cash retainer and
applicable meeting fees are paid to non-electing directors; and



  (ii)   Meeting fees – quarterly in arrears.

Directors are also reimbursed for transportation and other expenses actually
incurred in attending Board and Committee meetings.

Equity Compensation
Under the Directors Stock Plan, upon initial election to the Board, each
non-employee Director shall be granted an option to purchase 40,000 shares of
the Corporation’s Common Stock at the closing price per share (the Fair Market
Value) on the date of grant as reported in the Nasdaq reporting system (or on
the next preceding day such stock was traded if it was not traded on the date of
grant). Thereafter, each non-employee director who has served as a non-employee
director for at least one (1) month and is elected a director at, or who was
previously elected and continues as a director after, that Annual Meeting shall
be granted:



  •   an option to purchase 10,000 shares on the day of the Annual Meeting of
Shareholders (“First Annual Grant”); and



  •   an option to purchase 10,000 shares six (6) months after the First Annual
Grant (“Second Annual Grant”) ;

provided that the Board may, by action taken on or before the day following the
date of any such Annual Meeting, defer the First Annual Grant for up to forty
five (45) days following such Annual Meeting and may defer the Second Annual
Grant up to forty five (45) days before or after the six (6) month anniversary
of the First Annual Grant.

These stock options become exercisable in four (4) approximately equal annual
installments and are exercisable during a Director’s Board service for up to ten
(10) years after the grant date.

A Director who retires from the Board at or after age fifty-five (55) and with
at least five (5) years of Board service may exercise all remaining stock
options granted (whether or not otherwise exercisable) for up to five (5) years
after his or her retirement date (or the expiration date specified in the
option). If a Director dies while serving on the Board, his or her estate, heirs
or legatees (or a permitted assignee) may exercise all remaining stock options
(whether or not otherwise exercisable) for up to three (3) years after the
Director’s date of death (or the expiration date specified in the option ). A
Director who becomes disabled or resigns for reasons of the antitrust laws,
compliance with the Corporation’s conflict of interest policies or other
circumstances that the Compensation and Management Development Committee (the
Committee) may determine as serving the best interests of the Corporation may
exercise his or her remaining stock options to the extent exercisable at the
date of termination of his or her Board service for such period after that date
as the Committee may determine (or the expiration date specified in the option).

If a Change of Control occurs, as defined in the Bylaws, all stock options
outstanding under the Directors Stock Plan become fully exercisable (whether or
not otherwise then exercisable) and each such option shall expire at the earlier
of five (5) years from the date of the Change of Control or the expiration date
specified in the option. In all other cases, a Director’s stock options expire
upon termination of his or her Board service.

Directors’ stock options are not transferable except by will or the laws
governing intestate succession or by gift to a Director’s spouse or natural,
adopted or stepchildren or grandchildren. In addition, any Director may transfer
any stock options granted under the Plan to any entity affiliated with the
Director, to be designated in writing by the Director and approved by the Board,
all such transfers to be subject to the same terms and conditions as the
original grant made directly to the individual Director.

Deferred Cash Compensation

A Director may elect to defer receipt of all or a portion of his or her
compensation for Board service under the Corporation’s Deferred Compensation
Plan, Directors Stock Plan or both.

Pursuant to the Deferred Compensation Plan, a Director may elect to defer
receipt of all or a portion of the cash compensation the Director will receive
beginning January 1 of the year following the year in which such an election is
made.

All amounts so deferred will be payable to the Director at a specified future
time and will be paid either in a lump sum or through a series of periodic
payments in accordance with the Director’s instructions. Amounts deferred may be
invested in a number of benchmark funds at the Director’s discretion.

Deferred Equity Compensation

Under the Directors Stock Plan, a Director may elect each calendar year:



  •   to defer all or any part of his or her cash retainer fees payable during
the following calendar year through receipt of non-forfeitable or restricted
shares of the Corporation’s Common Stock (Restricted Shares), valued at the
closing market price on the date when each payment of retainer fees would
otherwise be made in cash; or

Compensation deferred through receipt of Restricted Shares will not be subject
to federal income tax (under present laws and regulations) until the
restrictions on those Shares lapse. The amount of the taxable income a Director
is deemed to receive when the restrictions lapse, however, will be the value of
the shares at that time.

Restricted Shares are subject to forfeiture if the Director ceases to be a
Director prior to his or her normal retirement date under the Board’s retirement
policy (presently age fifty-five (55) and with at least five (5) years of Board
service for non-employee Directors) for reasons other than compliance with
antitrust laws or the Corporation’s conflict of interest policies, death or
other circumstances the Board determines not to be adverse to the Corporation’s
best interests. This “risk of forfeiture” is what makes the Restricted Shares
eligible for deferred taxation.

An election form for making an election or elections under either or both of
these Plans is included in the Forms section.

Mileage Reimbursement For Use Of Personal Automobile

For use of your personal automobile in connection with attending meetings of the
Board or Board Committees or other activities incident to Board service, the
Corporation will reimburse per mile at the maximum per mile rate set by the
Internal Revenue Service.

